Citation Nr: 0829943	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-21 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a left arm 
or left hand injury.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




REMAND

The veteran had active military service from June 1972 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Review of the 
record discloses that the agency of original jurisdiction 
(AOJ) has not fulfilled its obligation to assist the veteran.  
Specifically, the Board notes that in September 2002, the 
veteran stated that he was being treated by two private 
physicians and that he wanted to continue to be seen by his 
private physicians in addition to being seen at the VAMC.  A 
second VAMC record also dated in September 2002 shows that 
the veteran brought medical records from outside VA to an 
appointment for review.  However, the Board notes that there 
are no medical records other than the veteran's SMRs and VAMC 
records in the claims file.  There is no indication what the 
medical records reviewed by the VAMC were or what information 
they contained.  Additionally, there is no indication that 
the AOJ made any attempt to identify or obtain those records.  
Because any records held by the veteran's private physicians, 
or other medical records reviewed by the VAMC, could have a 
direct bearing on the issue on appeal, the Board must remand 
in order to identify and obtain those medical records.

After receipt of all of the available identified medical 
evidence, if there is evidence of a current disability of the 
veteran's left arm or hand, the veteran should be afforded VA 
examination(s) for the purpose of obtaining a medical nexus 
opinion.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 
20 Vet. App. 79, 81-84 (2006) (VA must provide a medical 
opinion when four elements are met:  (1) there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) the evidence establishes that 
the claimant suffered an in-service event, injury, or 
disease; (3) there is evidence that a disability or recurrent 
symptom of a disability may be associated with the claimant's 
service; but (4) there is insufficient evidence for the 
Secretary to make a decision on the claim).  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The records sought should include 
any medical records generated by the 
private physicians that the veteran 
identified to the VAMC in Dallas.  If the 
records reviewed by the VAMC were not 
from the private physicians that the 
veteran identified, those records should 
be sought as well.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  

2.  If the evidence of record shows any 
current disability of the left hand or 
left arm, the veteran should be scheduled 
for examination(s).  

For each diagnosis, a medical opinion 
should be provided as to whether any 
current left arm or hand disability is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) related to the veteran's 
military service, including as secondary 
to any service-connected disability or 
any disability believed by the examiner 
to be service-related.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner(s) for review 
in connection with the examination(s).  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.
The AOJ should ensure that any 
examination report complies with this 
remand and the question(s) presented in 
the AOJ's examination request(s).  If any 
report is insufficient, it should be 
returned to the examiner(s) for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2007).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

